Citation Nr: 0006513	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-12 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a disability manifested by perianal and perirectal abscesses 
or Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel
INTRODUCTION

The veteran had active duty service from May 1970 to March 
1972.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's request to reopen his claim for a disability 
manifested by perianal and perirectal abscesses and Crohn's 
disease.


FINDINGS OF FACT

1.  By a rating decision in February 1977, entitlement to 
service connection for a disability manifested by perianal 
and perirectal abscesses was denied; the veteran was advised 
of this determination and informed of appellate rights and 
procedures, but he did not file a notice of disagreement.

2.  Evidence received subsequent to the February 1977 rating 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered to decide fairly the merits of the claim.

3.  The claims file incudes a medical diagnosis of perirectal 
abscesses attributed to Crohn's disease and competent 
evidence of a nexus between such disability and active 
service.


CONCLUSIONS OF LAW

1.  The February 1977 rating decision denying entitlement to 
service connection for a disability manifested by perianal 
and perirectal abscesses is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

2.  Certain evidence received since the February 1977 rating 
decision is new and material, and the veteran's claim of 
entitlement to service connection for a disability manifested 
by perianal and perirectal abscesses or Crohn's disease has 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for a disability manifested by perianal and perirectal 
abscesses or Crohn's disease is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the claims file reveals that by a rating decision 
dated February 1977 the veteran's claim for entitlement to 
service connection for hydradenitis suppurative formerly 
diagnosed residuals folliculitis was denied.  The veteran's 
attempt to reopen his claim was denied by the RO in a rating 
decision dated March 1987 in which the issue was 
recharacterized as entitlement to service connection for a 
skin condition.  After the veteran had been diagnosed with 
Crohn's disease, the veteran again tried to reopen his claim.  
However, due to the diagnosis, the RO characterized the 
issues as new and material evidence to reopen for perirectal 
abscesses and entitlement to service connection for Crohn's 
disease.  The rating decision dated April 1998 denied the 
veteran's attempt to reopen his claim for perirectal 
abscesses and denied the claim for service connection for 
Crohn's disease.  It appears that the veteran contends that 
his perirectal and perianal abscesses were symptoms of his 
post-service diagnosis of Crohn's disease.  In September 1998 
the veteran's attempt to reopen his claim was denied, the RO 
characterized the issue as new and material evidence to 
reopen for service connected residuals of folliculitis of 
perineum with secondary inflammatory response and abscess now 
diagnosed Crohn's disease. 

The veteran's claim for service connection for a disability 
manifested by perianal and perirectal abscesses was denied in 
a February 1977 rating decision.  The veteran was informed of 
that determination and advised as to appellate rights and 
procedures.  However, he did not initiate an appeal with a 
timely notice of disagreement.  Accordingly, the February 
1977 determination became final.  38 U.S.C.A. § 7105(c).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and reviewed.  See 38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The veteran essentially contends that his perianal and 
perirectal abscesses were symptoms in service of his post-
service diagnosis of Crohn's disease.  While in service, the 
veteran was treated for at least one perirectal abscess, but 
was not treated for, or diagnosed with Crohn's disease.  At 
the time of the February 1977 rating decision, the evidence 
of record included the veteran's service medical records and 
VA examinations dated February 1973 and January 1977.  
However, evidence received since February 1977 includes a 
medical opinion from Halifax Medical Specialists dated 
December 1997 indicating that he was being treated for 
perianal Crohn's disease with multiple abscesses and that 
there was no doubt in the examiner's mind that the symptoms 
of Crohn's disease began when the veteran was on active duty.  
The Board finds that this represents competent medical 
evidence of a nexus between Crohn's disease with multiple 
abscesses and active service, which bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156; Hodge, 
supra; Winters, supra; Elkins, supra.  As new and material 
evidence has been presented, the claim is reopened.  

The Board must now consider whether the veteran's claim is 
well-grounded.  In order for a service connection claim to be 
well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

The Board finds the veteran's claim for service connection 
for perianal and perirectal abscesses, and Crohn's disease to 
be well-grounded.  There is evidence of inservice treatment 
for at least one perirectal abscess, medical evidence of a 
diagnosis of a current disability, and medical evidence 
indicating that such disability is linked to service.  
Accordingly, the Board finds that the requirements for a 
well-grounded claim have been met.  38 U.S.C.A. § 5107(a); 
Caluza, 7 Vet. App. at 506; Savage v. Gober, 10 Vet. App. 488 
(1997).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
disability manifested by perianal and perirectal abscesses or 
Crohn's disease, and the claim is well grounded.  The appeal 
is granted to this extent only. 


REMAND

For the reasons discussed above, the Board has found the 
veteran's claim of entitlement to service connection for a 
disability manifested by perianal and perirectal abscesses or 
Crohn's disease to be well-grounded.  With a well-grounded 
claim arises the statutory duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a).  While there is evidence 
of inservice treatment for at least one perirectal abscess, 
medical evidence of a diagnosis of a current disability, and 
medical evidence indicating that such disability is linked to 
service, the Board notes that there is no indication that the 
physician who proffered the nexus opinion reviewed the claims 
file.  It is pertinent to note that the service medical 
records indicate an abscess outside of the alimentary tract, 
whereas the recent diagnosis of Crohn's disease was 
apparently based upon objective findings of abscesses in the 
rectum.  If the medical evidence of record is insufficient, 
the Board is always free to supplement the record by seeking 
an advisory opinion or ordering a medical examination that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board finds that 
a gastrointestinal examination that includes a review of the 
relevant medical evidence in the claims file and an opinion 
on the contended causal relationship is warranted. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of any VA 
or non-VA health care providers, who have 
provided treatment for perianal and 
perirectal abscesses, and Crohn's disease 
since service. After obtaining the 
necessary authorization, the RO should 
request any records identified (which are 
not already in the claims file).  Any 
information obtained is to be associated 
with the claims file.  

2.  The veteran should be scheduled for a 
VA gastrointestinal examination to 
ascertain the nature and etiology of any 
perianal and perirectal abscesses that 
may be present.  The examiner should 
clearly set forth an opinion as to 
whether it is at least as likely as not 
that the veteran's perianal and 
perirectal abscesses, or Crohn's disease, 
if currently present, began during or are 
causally linked to service, to include 
whether any current disability is 
etiologically related to the early 
perirectal abscess or folliculitis that 
was treated in July 1971, and the 
perirectal abscess that was treated in 
November 1971, while the veteran was on 
active duty (see service medical 
records).  All indicated tests should be 
accomplished.  The claims folder must be 
made available to the examiner for 
review.

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.





The purpose of this remand is to assist the veteran and to 
obtain additional development.  The veteran and his 
representative are free to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


